Exhibit 10.2

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO-2-002 rev 1

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

     

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide equipment and labor necessary to remove 18 foreign flowlines from the
Gulfport Energy East Hackberry Field per the attached 1/14/08 cost summary.

 

 

 

 

 

 

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001)

   $ 1,676,000.00       

The Estimated Contract Price prior to this Change Order was

   $ 71,754,195.00       

The Estimated Contract Price will be        increased         by this Change
Order in the amount of

   $ 539,851.65       

The new Estimated Contract Price including this Change Order will be

   $ 72,294,046.65       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sunland Construction, Inc.

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Randy Maturin

Name

     Name

R. Keith Teague, President

     Project Manager

Title

     Title

4-3-2008

     3-31-08

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

 

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO 2-004 rev 1

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

         

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to install the 42” pipeline beneath the 6”
southernmost Gulfport Energy pipeline at Sta. 884+31 with the proper separation
and depth of cover in the Crossing Agreement and the project specifications.
This change order includes an additional tie-in per the attached 1/16/08
Additional Pipeline Crossings summary.

 

 

 

 

Adjustment to Estimated Contract Price

      

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Orders (#CO 2 – 001, 002, and 003)

   $ 5,310,951.65       

The Estimated Contract Price prior to this Change Order was

   $ 75,389,146.65       

The Estimated Contract Price will be         increased         by this Change
Order in the amount of

   $ 368,488.00       

The new Estimated Contract Price including this Change Order will be

   $ 75,757,634.65       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy Maturin Name     Name R. Keith
Teague, President     Project Manager Title     Title 4-3-2008     3-31-08 Date
of Signing     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

 

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO 2-005 rev 1

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

         

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to install the 42” pipeline beneath the 6” Hilcorp
(Harvest) pipeline at Sta. 958+32 with the proper separation and depth of cover
in the Crossing Agreement and the project specifications. This change order
includes an additional tie-in per the attached 1/16/08 Additional Pipeline
Crossings summary.

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Orders (#CO 2 – 001, 002, 003 and
004)

   $ 5,679,439.65       

The Estimated Contract Price prior to this Change Order was

   $ 75,757,634.65       

The Estimated Contract Price will be         increased         by this Change
Order in the amount of

   $ 368,488.00       

The new Estimated Contract Price including this Change Order will be

   $ 76,126,122.65       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)    N/A    

 



Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy Maturin Name     Name R. Keith
Teague, President     Project Manager Title     Title 4-3-2008     3-31-08 Date
of Signing     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO 2-006 rev 1

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

         

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to install the 42” pipeline beneath the 6”
northernmost Gulfport Energy pipeline at Sta. 968+05 with the proper separation
and depth of cover in the Crossing Agreement and the project specifications.
This change order includes an additional tie-in per the attached 1/16/08
Additional Pipeline Crossings summary.

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Orders (#CO 2 – 001, 002, 003, 004,
and 005)

   $ 6,047,927.65       

The Estimated Contract Price prior to this Change Order was

   $ 76,126,122.65       

The Estimated Contract Price will be        increased         by this Change
Order in the amount of

   $ 368,488.00       

The new Estimated Contract Price including this Change Order will be

   $ 76,494,610.65       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy Maturin Name     Name R. Keith
Teague, President     Project Manager Title     Title 4-3-2008     3-31-08 Date
of Signing     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

 

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO 2-008

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

         

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for providing material, equipment, and labor to install screw
anchors at the Kinder Morgan Pipeline HDD entry per the attached 1/14/08 Kinder
Morgan Screw Anchors summary.

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006 and 007)

   $ 6,493,460.15       

The Estimated Contract Price prior to this Change Order was

   $ 76,571,655.15       

The Estimated Contract Price will be         increased        by this Change
Order in the amount of

   $ 197,062.55       

The new Estimated Contract Price including this Change Order will be

   $ 76,768,717.70       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy Maturin Name     Name R. Keith
Teague, President     Project Manager Title     Title 4-3-2008     3-31-08 Date
of Signing     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2

  CHANGE ORDER NUMBER:   CO 2-009

Project, Alternate Route Single Line Option

   

OWNER: Cheniere Creole Trail Pipeline, L.P.

  DATE OF CHANGE ORDER:   3/18/08

CONTRACTOR: Sunland Construction, Inc.

   

DATE OF AGREEMENT: January 5, 2007

   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for providing material, equipment, and labor to install
additional fittings near the MLV 2-1 location in the north marsh per the
attached 1/14/08 Additional North Marsh Fittings summary.

 

 

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007 and 008)

   $ 6,690,522.70       

The Estimated Contract Price prior to this Change Order was

   $ 76,768,717.70       

The Estimated Contract Price will be        increased         by this Change
Order in the amount of

   $ 52,301.02       

The new Estimated Contract Price including this Change Order will be

   $ 76,821,018.02       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)    N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sunland Construction, Inc.

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Randy Maturin

Name

     Name

R. Keith Teague, President

     Project Manager

Title

     Title

4-3-2008

     3-31-08

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2

  CHANGE ORDER NUMBER:   CO 2-010

Project, Alternate Route Single Line Option

   

OWNER: Cheniere Creole Trail Pipeline, L.P.

  DATE OF CHANGE ORDER:   3/18/08

CONTRACTOR: Sunland Construction, Inc.

   

DATE OF AGREEMENT: January 5, 2007

   

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for work stoppage as a result of Named Storm “Hurricane
Humberto” per the attached 1/16/08 Hurricane Humberto summary.

 

 

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, and 009)

   $ 6,742,823.72       

The Estimated Contract Price prior to this Change Order was

   $ 76,821,018.72       

The Estimated Contract Price will be         increased        by this Change
Order in the amount of

   $ 126,094.00       

The new Estimated Contract Price including this Change Order will be

   $ 76,947,112.72       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    Sunland Construction, Inc.

Owner

    Contractor

/s/ R. Keith Teague

    /s/ Randy Maturin

Name

    Name

R. Keith Teague, President

    Project Manager

Title

    Title

4-3-2008

    3-31-08

Date of Signing

    Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

 

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO 2-011

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

         

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for calibration block transverse notch inspection set up for AUT
on the 0.864” wall pipe added to the project per the attached 1/22/08 Transverse
Notch Set-Up summary.

 

 

 

 

 

Adjustment to Estimated Contract Price

      

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, 009, and 010)

   $ 6,868,917.72       

The Estimated Contract Price prior to this Change Order was

   $ 76,947,112.72       

The Estimated Contract Price will be         increased         by this Change
Order in the amount of

   $ 10,638.00       

The new Estimated Contract Price including this Change Order will be

   $ 76,957,750.72       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15       , 20    08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)    N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sunland Construction, Inc.

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Randy Maturin

Signature

    

Signature

R. Keith Teague

     Randy Maturin

Name

     Name

President

     Project Manager

Title

     Title

4-3-2008

     3-31-08

Date of Signing

     Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

 

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER:    CO 2-012

Project, Alternate Route Single Line Option

     

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER:    3/18/08

CONTRACTOR: Sunland Construction, Inc.

     

DATE OF AGREEMENT: January 5, 2007

         

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for providing and installing pipeline warning signs, pipeline
markers, and CP Stations not specified in the original scope of work and
drawings per item 16 in the attached 8/23/07 cost summary.

 

 

 

 

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, 009, 010, and 011)

   $ 6,879,555.72       

The Estimated Contract Price prior to this Change Order was

   $ 76,957,750.72       

The Estimated Contract Price will be         increased         by this Change
Order in the amount of

   $ 101,932.00       

The new Estimated Contract Price including this Change Order will be

   $ 77,059,682.72       

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

  

The Required Mechanical Completion Date will be

          unchanged           by   (        )            Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is

  March 15,   20   08

(attach additional documentation if necessary)         No Attachment        

  

The Required Substantial Completion Date will be

          unchanged           by   (        )            Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

      

(attach additional documentation if necessary)         No Attachment        

  

The Required Final Completion Date will be

          unchanged           by   (        )            Days

The Required Final Completion Date as of the date of this Change Order therefore
is

      

(attach additional documentation if necessary)         No Attachment        

  

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)    N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     Sunland Construction, Inc.

Owner

     Contractor

/s/ R. Keith Teague

     /s/ Randy Maturin

Name

     Name

R. Keith Teague, President

     Project Manager

Title

     Title

4-3-2008

     3-31-08

Date of Signing

     Date of Signing